ORDER

PER CURIAM.
Judy Hair (Appellant) appeals from the trial court’s judgment entered upon a jury verdict in favor of Peter Deshotel (Respondent) on Appellant’s petition for personal injury damages resulting from a vehicle collision. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in instructing the jury or in denying Appellant’s motions for directed verdict and for judgment notwithstanding the verdict. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use *350only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).